IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,208



                      EX PARTE THOMAS LEE WARD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 963737 IN THE 339th DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment. The First Court of Appeals affirmed his

conviction. Ward v. State, No. 01-06-00119-CR (Tex. App.–Houston [1st Dist.], delivered March 1,

2007, pet. dism’d).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel,

who did file a petition for discretionary review on Applicant’s behalf, failed to do so in a timely
                                                                                                           2

manner.

          Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely file a

petition for discretionary review on Applicant’s behalf, or notify him of his right to pursue a petition

for discretionary review on his own. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court

of Appeals in Cause No. 01-06-00119-CR that affirmed his conviction in Case No. 963737 from the

339th Judicial District Court of Harris County. Applicant shall file his petition for discretionary

review with the First Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: September 16, 2009
Do not publish